Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 2/14/22.
	Claims 1, 2, 9, and 15 have been amended.
	Based on the amended independent claims 9 and 15, the restriction requirement for claims 9-14 sent on 9/2/21 is withdrawn.  However, the amended method claim 15 and its dependent claims 16-20 are still required for restriction.  Therefore claims 1-14 are now pending and claims 15-20 are non-elected claims.  
Response to Arguments
Applicant’s arguments, see page 9-12, filed 2/14/22, with respect to claims 1, 2, 4-8 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-8 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Cancel claims 15-20.
Allowable Subject Matter
Claims 1-14 are allowed.  Claims 1, and 9 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory device, comprising in combination with other cited limitations, plurality of first reference cells having equal value, each of the first reference cell is coupled to each input node of the first multiplexer circuit; and a controller, coupled to a control terminal of the first multiplexer circuit, wherein the controller controls the first multiplexer circuit to select one 
Claims 2-8 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a sensing amplifier, comprising in combination with other cited limitations, a plurality of reference cells having equal value, each of the reference cell is coupled to each input node of the multiplexer circuit, wherein the multiplexer circuit is controlled by a control signal to select one of the reference cells as a selected reference cell to couple to the reference terminal of the sensing amplifier when each read operation to the at least one memory cell is performed, wherein the plurality of reference cells are selected sequentially and repeatedly, and the one of the reference cells is selected for one read operation to the at least one memory cell as recited in claim 9.
Claims 10-14 are therefore allowed because of their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824